IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   :   No. 106 MM 2020

               v.

 NORMAN MICHAEL VEGA


 PETITION OF: TERI B. HIMEBAUGH,
 ESQUIRE


                                         ORDER

PER CURIAM


      AND NOW, this 6th day of August, 2020, in consideration of the "Withdrawal of

Appearance," the matter is REMANDED to the Court of Common Pleas of Berks County

for it to determine whether counsel should be permitted to withdraw.     If   present counsel

is permitted to withdraw, the court is DIRECTED to resolve any issues relative to Norman

Michael Vega being appointed new counsel or granted leave to proceed pro se.

      The Court of Common Pleas of Berks County is DIRECTED to enter its order

regarding this remand within 90 days and to promptly notify this Court of its determination.